Citation Nr: 1611365	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  07-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This matter was previously before the Board in July 2011 and October 2013, when it was remanded for additional development.

As noted in the Board's July 2011 remand, the Veteran failed to appear for a Board videoconference hearing in February 2009; as such, his hearing request was deemed withdrawn pursuant to 38 C.F.R. § 20.704(d).  

This is a paperless appeal located on the Veterans Benefits Management System.  The Virtual VA paperless claims processing system contains VA treatment records dated from August 2011 to July 2012 and a brief from the Veteran's representative dated in August 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to an increased rating for service-connected hearing loss has been raised by the record in a claim filed in February 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The Veteran contends that handling heavy ammunition and explosives while performing the duties of ammunition technician caused injuries to his bilateral knees, hips, and shoulders.  Specifically, the Veteran claims to have chronic pain involving his knees, hips, and shoulders, in addition to arthritis.  

Unfortunately, an additional remand is needed prior to adjudicating the claims on appeal.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.  See 38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran's military occupation specialty was ammunition technician.  Although the Veteran's service treatment records fail to show complaints of, or treatment for, any specific injury of the knees, hips, or shoulders, in February 1987, the Veteran received treatment for right groin pain after lifting heavy ammunition.  

The Veteran's VA Medical Center active problem list includes pain in joint involving the shoulder region, hip arthralgia (pain on rotation, pain in groin), knee arthralgia, and neuropathy.  Various VA treatment records dating from 2006 to 2009 include assessments such as multiple arthritis, including shoulder, hip, and knee pains; osteoarthritis; arthropathy of the hips, knees, and shoulders; arthritic pain in the knees and shoulders; chronic pain in the shoulders and knees; and unexplained pain in the knees, hips, and shoulders.  Additionally, at a VA December 2006 primary care treatment, the Veteran described the pain in his right shoulder, hips, and knees as a "gnawing ache with numbness and tingling."  The treating physician noted that, "in essence, [the Veteran was] discussing neuropathy."  The physician's assessments included continuing pain in both shoulders, hips, and knees, in addition to peripheral neuropathy.

According to a September 2011 VA examination report, the diagnoses pertaining to the Veteran's claimed conditions were bilateral hip arthralgia, bilateral knee arthralgia, and bilateral shoulder arthralgia.  The VA examiner opined that it was less likely than not that the claimed conditions were due to service because the Veteran's service treatment records were silent for bilateral hip, knee, or shoulder injuries or conditions.  In October 2013, the Board found that the September 2011 VA examination was inadequate, as the examiner failed to provide a detailed rationale for her opinion and did not address the Veteran's assertions.  Additionally, the September 2011 examiner failed to reconcile the lack of a diagnosis of arthritis of the knees, hips, or shoulders with VA treatment records including assessments of arthritis, specifically, June 2006 and September 2006 treatment records noting "multiple arthritis."  As such, the Board found that a remand for an addendum medical opinion was warranted.  

The examiner who conducted the September 2011 VA examination provided an addendum opinion in November 2013.  The examiner opined that the Veteran's claimed knee, hip, and shoulder disabilities were less likely than not related to carrying rounds of ammunition during service.  The examiner noted that the Veteran's service treatment records were negative for conditions relating to the knees, hips, or shoulders, and she offered possible causes for the Veteran's claimed disabilities.  With respect to the previous diagnoses of arthritis, the examiner noted that there was no diagnostic evidence of arthritis of the knees, hips, or shoulders, referencing various diagnostic imaging reports dated from 2006 to 2011 that were either normal or negative for arthritis.

Although the November 2013 addendum opinion substantially complied with the Board's October 2013 remand, the Board finds that a new VA examination is necessary prior to adjudicating the claims on appeal.  First, neither VA examination report accounts for the Veteran's February 1987 in-service injury that was incurred after lifting heavy ammunition.  Second, there remains ambiguity as to the pertinent diagnoses.  As noted above, based on the Veteran's description of pain in the shoulder, hips, and knees as a gnawing ache with numbness and tingling, the Veteran was diagnosed with peripheral neuropathy.  Additionally, in an August 2007 statement, the Veteran noted the excruciating pain associated with his shoulders, hips, and knees, and suggested that his neuropathy was caused by lifting heavy ammunition.  The Veteran further provided that he had been prescribed medication for "just about everything associated with joint pain [and] arthritis," but nothing helped until his physician prescribed medication for neuropathy.  In light of the Veteran's contentions and the VA treatment record that appears to associate the Veteran's pain with neuropathy, clarification as to the diagnoses pertinent to the Veteran's claims is needed prior to adjudication.  See 38 U.S.C.A. § 5103A(d)(1) (setting forth the VA's duty to provide a medical examination or obtain a medical opinion if necessary to decide a claim); 38 C.F.R. § 3.159(c)(4)(i); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once the VA undertakes an effort to provide an examination, it must ensure the examination was adequate); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that under the VA's duty to assist, medical examinations must consider the records of prior medical examinations and treatment to assure a fully informed examination).

Additionally, as noted in the Board's July 2011 remand, the Veteran has asserted that following active service, he was treated by his family physician for his claimed knee, hip, and shoulder disabilities.  As these records did not appear to be associated with the Veteran's claims file, the RO was instructed to attempt to obtain relevant private treatment records.  In September 2011, the VA sent the Veteran a letter informing him of additional evidence needed to support his claims, including private treatment records, and it attached a VA Form 21-4142, Authorization and Consent to Release Information to the VA.  In October 2011, the Veteran submitted a signed VA Form 21-4142, but it was incomplete; in pertinent part, it did not identify a physician or hospital from which the Veteran received treatment.  There is no indication that the VA contacted the Veteran regarding submitting completed release forms.  Given the Veteran's attempt to obtain additional evidence that may be relevant to his claim, as demonstrated through the signed, yet blank, release form detailed above, on remand, the RO should make reasonable efforts to obtain pertinent private treatment records that the Veteran adequately identifies.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Finally, the Board observes that the most recent medical evidence of record that is pertinent to the instant appeal consists of VA treatment records dated prior to August 4, 2012.  Therefore, on remand, the RO should obtain any outstanding VA treatment records that may be pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that pertain to his claimed knee, hip, and shoulder disabilities, to specifically include VA treatment records dated after August 4, 2012, and private treatment records following the Veteran's separation from service.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If the VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.	Afford the Veteran a VA examination with an appropriate medical examiner to clarify and/or determine the nature and etiology of the Veteran's claimed bilateral knee, hip, and shoulder disabilities.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.

After a review of the record and an examination of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral knee disability.

(b)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral hip disability.

(c)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral shoulder disability.

(d)  For each disability that is identified, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to the Veteran's active service.

In rendering this opinion, the examiner should note and discuss the VA treatment records detailed above, specifically, the December 2006 treatment record that includes an assessment of peripheral neuropathy, in addition to the Veteran's contention that his chronic pain was not relieved until he was prescribed medication for neuropathy.

The examiner should also discuss the February 1987 service treatment record indicating that the Veteran incurred an injury after lifting heavy ammunition.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

